Citation Nr: 0102733	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred during terminal hospitalization at 
Memorial Hospital/Flagler from February 8, 1999 to February 
[redacted], 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


REMAND

The appellant is the widow of the veteran who had active duty 
service from November 1950 to February 1951.  He died on 
February [redacted], 1999.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a October 1999 decision of the VA Medical Center 
in Gainesville, Florida (VAMC-Gainesville), which denied 
entitlement to the benefit sought insofar as the veteran's 
terminal hospitalization was for nonservice-connected 
conditions.

Review of the record reveals that the St. Petersburg, 
Florida, Department of Veterans Affairs (VA), Regional Office 
(RO) previously denied entitlement to direct service 
connection for the cause of the veteran's death as not well 
grounded.  The appellant was informed of this adverse 
determination, as well as her procedural and appellate rights 
by VA letter dated August 23, 1999.  Following the receipt of 
additional evidence, the RO confirmed and continued the 
denial of the benefit sought in a January 2000 rating 
decision.

Under the applicable regulation, the filing of additional 
evidence after the receipt of notice of an adverse 
determination does not extend the one-year delimiting period 
for initiating or completing an appeal from that 
determination.  See 38 C.F.R. §§ 20.302, 20.304 (2000).  
Thus, the appellant had until August 23, 2000 to initiate a 
timely appeal as to this issue.  She failed to do so, and the 
decision became final.

Notwithstanding, there has been a significant change in the 
law since that time.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  With 
regard to denials which became final after Morton, i.e. 
during the period beginning on July 14, 1999 and ending on 
the date of enactment of the Act, the Secretary of VA shall, 
upon the request of the claimant or the Secretary's own 
motion, order the claim readjudicated.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(b), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In view of the provisions of VBA Fast Letter 00-87, November 
17, 2000, and General Counsel precedent opinion, including 
VAOPGCPREC 3-2001, the appellant's claim of entitlement to 
direct service connection for the cause of the veteran's 
death is referred to the RO for appropriate action.

Generally, as a matter of law, a veteran's claim does not 
survive his death.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
However, the regulations pertaining to payment or 
reimbursement of services not previously authorized provide 
that a claim may be filed by the veteran who received the 
services (or his guardian) or by the hospital, clinic, or 
community resource which provided the services, or by a 
person other than the veteran who paid for the services.  38 
C.F.R. § 17.123 (2000) (emphasis added).  Insofar as the 
veteran's widow has alleged that she ultimately paid for the 
unauthorized medical expenses in question, the Board finds 
that she must be considered to be a claimant for purposes of 
the instant case.  

The CAVC has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  As the appellant's claim of service 
connection for the cause of the veteran's death may affect 
the claim for reimbursement, it is "inextricably intertwined" 
with the issue currently on appeal, and the case must be 
remanded to the RO in accordance with the holding in Harris, 
supra.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should review the appellant's 
claim of entitlement to service 
connection for the cause of the veteran's 
death.  Any additional development and/or 
request for expert opinion deemed 
necessary should be accomplished.

The appellant and her accredited 
representative must be, and hereby are, 
notified that a timely notice of 
disagreement and substantive appeal (VA 
Form 9) must be filed in order to perfect 
her 1151 claim, and without such the 
Board will not have jurisdiction.

2.  The RO must also review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

3.  The RO should thereafter re-
adjudicate the appellant's claim for 
payment or reimbursement of unauthorized 
medical expenses.  If the benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the appellant unless she is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

